DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “a computation made to a first value the first syntax is equal to or greater than a second value the second syntax.” The aforementioned limitation is neither defined nor discussed in the specification. (Emphasis added).  This is unclear in reference to what is “ a first value the first syntax” and “a second value the second syntax”. Therefore, it is undefined to one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Regarding claims 2-9, claims 2-9 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 2-9 do not remedy this deficiency and therefore inherit the rejection of the parent claim.

	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bross et al. (Versatile Video Coding (Draft 7), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-P2001 16th Meeting: Geneva, CH (10/2019)), hereinafter referred to as Bross, in view of Wang et al. (US20210409785A1), hereinafter referred to as Wang 
Regarding claim 1, Bross discloses a method for coding a video sequence, wherein a subpicture coding mode is included, the method comprising:
generating, at an encoder side, or receiving, at a decoder side, a bitstream corresponding to encoded data of the video sequence, wherein the bitstream comprises a first syntax and a second syntax, the first syntax corresponds to a target number of bits used to represent a set of third syntaxes and each third syntax specifies one subpicture ID for one subpicture in a set of subpictures  (See page 98 - sps_subpic_id_len_minus1), and the second syntax corresponds to a total number of subpictures in the set of subpicture, (See page 97 - sps_num_subpics_minus1). 
encoding, at the encoder side, or decoding, at the decoder side, the video sequence based on information comprising the set of subpictures.
Bross does not explicitly disclose wherein a computation made to a first value the first syntax is equal to or greater than a second value the second syntax.
However, Wang from the same or similar endeavor of  video coding discloses wherein a computation made to a first value the first syntax is equal to or greater than a second value the second syntax (See [0147] - value range should be enough to uniquely identify all sub-pictures in a picture).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Bross to add the teachings of Wang as above, in order to uniquely identify all sub-pictures in a picture (Wang, [0147]).
Regarding claim 2, Bross and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bross discloses the method of claim 1, wherein the first syntax and the second syntax are signaled, at the encoder side, or parsed, at the decoder side, in sequence parameter set (SPS) (See Section 7.4.3.3  - Sequence parameter set RBSP semantics and pages 97 and  98 -  sps_subpic_id_len_minus1 and sps_num_subpics_minus1).
Regarding claim 3, Bross and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bross discloses the method of claim 1, wherein the first syntax and the second syntax are signaled, at the encoder side, or parsed, at the decoder side, in sequence parameter set (SPS), picture parameter set (PPS), slice header (SH), picture header (PH) or a combination thereof (See Section 7.4.3.3  - Sequence parameter set RBSP semantics and pages 97 and  98 -  sps_subpic_id_len_minus1 and sps_num_subpics_minus1).
Regarding claim 4, Bross and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bross discloses the method of claim 1, wherein the first value of the first syntax is the target number of bits minus 1  (See page 98 - sps_subpic_id_len_minus1).
Regarding claim 5, Bross and Wang disclose all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bross discloses the method of claim 4, wherein the first syntax is in sequence parameter set (SPS) and designated as sps_subpic_id_len_minus1 for representing the target number of bits minus 1  (See Section 7.4.3.3  - Sequence parameter set RBSP semantics and page 98 -  sps_subpic_id_len_minus1).
Regarding claim 7, Bross and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bross discloses the method of claim 4, wherein the second syntax is in sequence parameter set (SPS) and designated as sps_num_subpic_minus1 for representing the total number of subpictures in the set of subpicture minus 1(See Section 7.4.3.3  - Sequence parameter set RBSP semantics and page 97 -  sps_num_subpics_minus1).

Regarding claim 8, Bross and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Bross does not explicitly disclose the method of claim 1, wherein the first syntax corresponds to the target number of bits minus an offset and plus a first value, and wherein the first value corresponds to Ceil(Log 2 (the total number of subpictures)), and wherein “Ceil” is a ceiling function and “Log 2” is a log-base-2 function.
However, Wang from the same or similar endeavor of video coding discloses the method of claim 1, wherein the first syntax corresponds to the target number of bits minus an offset and plus a first value, and wherein the first value corresponds to Ceil(Log 2 (the total number of subpictures)), and wherein “Ceil” is a ceiling function and “Log 2” is a log-base-2 function (See [0147]).
The motivation for combining Bross and Wang has been discussed in connection with claim 1, above. 
Regarding claim 9, Bross and Wang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Bross does not explicitly disclose the method of claim 1, wherein the bitstream satisfies a bitstream conformance requirement that the first number is equal to or greater than the total number of subpictures.
However, Wang from the same or similar endeavor of video coding discloses the method of claim 1, wherein the bitstream satisfies a bitstream conformance requirement that the first number is equal to or greater than the total number of subpictures (See [0147]).
The motivation for combining Bross and Wang has been discussed in connection with claim 1, above. 

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486